Citation Nr: 1229735	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fracture of the right fourth metacarpal in excess of zero percent (noncompensable) prior to August 21, 2006.

2.  Entitlement to an increased rating for residuals of a fracture of the right fourth metacarpal in excess of 10 percent effective August 21, 2006.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to October 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2011, a Board videoconference hearing was held before the undersigned acting Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

In a May 2011 Remand, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's May 2011 Remand requests, including the procurement of additional VA treatment records and Social Security Administration (SSA) records, and the provision of a VA medical examination to determine the severity of the Veteran's service-connected right ring finger disability.  Therefore, the Board finds that the AMC complied with the May 2011 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The Board notes that the Veteran was originally granted service connection for a fracture of the right fourth metacarpal.  In the May 2011 Remand, the Board classified this disability as one of degenerative arthritis of the right hand.  As will be discussed below, in a probative June 2011 VA medical examination report, a VA examiner found that the Veteran did not have "arthritis" of the right hand.  Therefore, the Board has classified the Veteran's service-connected disability as residuals of a fracture of the right fourth metacarpal, as noted in the above Issues section.  For brevity's sake, at times in this opinion, the Board will refer to the Veteran's "residuals of a fracture of the right fourth metacarpal" as a "right ring finger disability."  

In May 2012, the AMC re-certified this appeal to the Board.  In June 2012, the Veteran submitted a statement to the AMC written on the form used to submit a Substantive Appeal to the Board, known as a VA Form-9.  With this statement, the Veteran submitted a form used by applicants to waive Agency of Original Jurisdiction (AOJ) review of new evidence in cases on appeal   and specifically failed to sign it, indicating that he wished for the AOJ to review the statement.  Yet, the Board finds that a remand for AOJ review of the Veteran's June 2012 statement is unnecessary.  

In the June 2012 statement, the Veteran wrote "[m]y condition has worsened, in my opinion as a result of my military service.  I had excellent health prior to serving my country.  I feel insulted as far as my compensation.  As such, reactivate if so be it.  [It is a] struggle everyday to be normal."  The Veteran went on to report that he had health issues involving his ankles, skin, and eyes, as well as other unnamed disorders, as a result of his service.  The Veteran stated that he had received payments from SSA since 2003.  The Veteran indicated that he was struggling financially and felt forgotten like many of his fellow service members.  The Veteran stated that he tried not to be depressed daily.  Referring to the June 2011 VA medical examination report, the Veteran stated that the June 2011 VA examiner was incorrect in the evaluation of his healing and strength of his service-connected disability that affected the entire right side of the Veteran's body.  The Veteran stated that he lived with the pain daily.  The Veteran stated that he wished to have a videoconference hearing regarding these issues.

In the portions of the June 2012 statement directly addressing the Veteran's claim for an increased rating for his service-connected right ring finger disability, the Veteran indicated that he disagreed with the June 2011 VA examiner's findings.  In the June 2011 VA medical examination report, the VA examiner reviewed the claims file, to include the Veteran's reports of radiating pain throughout his right side which he claimed was related to his service-connected right ring finger disability.  Having done so, the June 2011 VA examiner, on the basis of all evidence, indicated that the Veteran's radiating pain was related to nonservice-connected carpal tunnel syndrome and cubital tunnel syndrome disorders, and not his service-connected right ring finger disability.  In a May 2012 Supplemental Statement of the Case (SSOC), the AMC denied the Veteran's claim for an increased rating for a right ring finger disability, based largely on the June 2011 VA examiner's findings.  

As will be explained in detail below, the Board finds the June 2011 VA medical examination report to be of great probative value in this matter.  Therefore, although the Veteran still contends that he experiences radiating pain due to his service-connected residuals of a fracture of the fourth right metacarpal, the Board finds that the June 2011 VA examiner noted the Veteran's contentions and properly addressed them in the June 2011 VA medical examination report.  Therefore, in regards to the Veteran's claim for an increased rating for a right ring finger disability, the Board finds that the Veteran's June 2012 statement is merely argument, expressing disagreement with the recent May 2012 Supplemental Statement of the Case (SSOC).  As the Veteran did not submit any new evidence with the June 2012 statement regarding his claim for an increased rating for a right ring finger disability, the Board finds that a remand for AOJ review of the June 2012 statement is unnecessary.  See 38 C.F.R. § 20.1304 (2011).

At the time of the submission of the June 2012 statement, the Veteran did not have any appeals pending regarding claims for service connection for a bilateral ankle disorder, a skin disorder, a bilateral eye disorder, or a depressive disorder.  In July 2008, the Veteran submitted an application to reopen a previously denied claim for service connection for a left eye disorder, but the RO subsequently did not issue a rating decision.  As the Veteran's application to reopen service connection for a left eye disorder has not been adjudicated by the RO, the Board does not have jurisdiction over this issue and refers it to the RO for appropriate action.  

The Board notes that the RO previously denied a claim for service connection for a bilateral ankle disorder as well as an application to reopen a previously denied claim for service connection for a skin disorder in a November 2006 rating decision.  As the Veteran did not appeal that decision to the Board in a timely fashion, the November 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  As the Veteran does not have a pending appeal regarding these issues, the Board refers respective applications to reopen previously denied claims for service connection for a bilateral ankle disorder and a skin disorder to the RO for development.  

The Board notes that the Veteran also appears to be claiming service connection for depression.  As the Veteran has not previously filed a claim for service connection for a psychiatric disorder, the Board refers a claim for service connection for depression to the RO for development.

Regarding the Veteran's June 2009 request for an additional Board Videoconference hearing regarding the issues currently on appeal, the Veteran was already provided such a hearing in January 2011 which he attended with his representative.  Applicable regulations provide that only one hearing before the Board will be conducted.  38 C.F.R. § 20.1507(b)(1) (2011).  Therefore, the Veteran's request for an additional hearing before the Board is denied.  


FINDINGS OF FACT

1.  For the increased rating period prior to August 21, 2006, the Veteran's service-connected residuals of a fracture of the right fourth metacarpal were not manifested by functional loss due to pain.  

2.  For the initial rating period from August 21, 2006, the Veteran's service-connected residuals of a fracture of the right fourth metacarpal were not manifested by degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.
 
3.  The Veteran's sole service-connected disability, residuals of a fracture of the fourth right metacarpal, is not of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

1.  For the increased rating period prior to August 21, 2006, the criteria for an increased (compensable) rating for residuals of a fracture of the right fourth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5227, 5230 (2011). 

2.  For the increased rating period from August 21, 2006, the criteria for an increased rating in excess of 10 percent for residuals of a fracture of the right fourth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5227, 5230 (2011). 

3.  For the entire increased rating period, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.25 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in May 2011 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates required by Vazquez-Flores.  This notice also included information regarding the substantiation of a claim for a TDIU.

Although the May 2011 notice was not issued prior to the October 2006 rating decision from which this appeal arises, the AMC subsequently re-adjudicated the Veteran's claims, as demonstrated by the May 2012 SSOC.  As the May 2012 SSOC complied with the applicable due process and notification requirements for a decision, it constitutes a re-adjudication decision.  Accordingly, the provision of adequate notice followed by a re-adjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA and private treatment records, and the Veteran's SSA records to assist with the claims.  In an August 2006 VA medical examination report, a VA examiner performed complete dexterity and range motion tests for the fingers of the Veteran's right hand.  Upon testing, the August 2006 VA examiner indicated that the Veteran could tie his shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  After a review of the claims file, an interview with the Veteran, and a complete physical examination, the August 2006 VA examiner reported his findings regarding the severity of the Veteran's service-connected residuals of a fracture of the right fourth metacarpal.  

In a November 2006 statement, included with his Notice of Disagreement, the Veteran stated that his service-connected right ring finger disability was "much worse" than as described in the August 2006 VA medical examination report.  The Veteran stated that he experienced symptoms not noted in the report, to include numbness, swelling, pain radiating up his arm, and others symptoms which made living uncomfortable and difficult.  The Veteran stated that his hand and arm were very weak also.  Subsequently, in a June 2007 statement, included with his Substantive Appeal to the Board, the Veteran wrote that the August 2006 VA examiner did not perform a dexterity examination or any of the tests reported in the August 2006 VA medical examination report.  

At a January 2011 Board videoconference hearing, the Veteran reported that his service-connected residuals of a fracture of the right fourth metacarpal were manifested by greater severity than reflected in the August 2006 VA medical examination report.  Specifically, the Veteran stated that he had difficulty with dexterity in the fingers, to include picking up objects.  Having heard the Veteran's statements indicating purported worsening of his service-connected right ring finger disability, the Board remanded the Veteran's claim, in part, to provide the Veteran with an additional VA medical examination to determine the current nature and severity of the Veteran's service-connected right ring finger disability.  

In June 2011, the AMC provided an additional VA medical examination to evaluate the severity of the symptomatology associated with the Veteran's service-connected residuals of a fracture of the right fourth metacarpal.  In the report, the June 2011 VA examiner identified himself as a hand surgeon with 30 years of experience at his profession who had also taught classes on hand surgery.  After a review of the claims file, an interview with the Veteran, a physical examination, and a review of neurological examinations, the VA examiner reported his findings, specifically indicating that the Veteran's service-connected residuals of a fracture of the right fourth metacarpal were not productive of any symptomatology, as the fracture had fully healed.  As will be explained further below, the VA examiner explained that the Veteran did not have arthritis related to the in-service fracture of the right fourth metacarpal and also reported that the Veteran's reported symptoms of pain and numbness in the right arm were caused by nonservice-connected carpal tunnel syndrome and cubital tunnel syndrome, unrelated to the service-connected right ring finger disability.  

In a March 2012 statement, the Veteran indicated that his right hand, wrist, and elbow conditions were getting worse as he now experienced pain in the whole right side of his body.  In a June 2012 statement, the Veteran stated that the June 2011 VA examiner "was incorrect in his evaluation of the healing and strength of my right hand condition which affects my whole right side.  I live with the pain daily."  

The Board finds that the Veteran's statements indicating that the VA examinations provided during the pendency of this appeal were inadequate in their description of the symptoms of the Veteran's service-connected residuals of a fracture of the right fourth metacarpal both lack credibility and are insufficient to overcome the presumption of regularity applying to government officials.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).  

The Board notes that the respective August 2006 and June 2011 VA medical examination reports were written by a medical doctor and a hand surgeon who were each fully qualified to provide a medical examination.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions).  The respective VA medical examination reports themselves contain no indication that either of the VA examiners performed an improper examination.  In each of the VA medical examination reports, the respective VA examiners indicated conducting complete dexterity and range motion tests for the fingers of the Veteran's right hand.  The Board also notes that the June 2011 VA medical examiner's report also included evidence, based on the entire record of evidence, regarding the origins of the Veteran's complaints regarding pain, numbness, and tingling throughout his right arm.  Specifically, the June 2011 VA examiner reported that the Veteran's right arm symptoms were related to nonservice-connected carpal tunnel syndrome and cubital tunnel syndrome disorders and not to the Veteran's service-connected residuals of a fracture of the right fourth metacarpal.  

The Veteran suggests that the August 2006 and June 2011 VA examinations were inadequate because either the VA examiner did not perform all the required testing or the VA examiner did not report the actual severity of the Veteran's service-connected residuals of a fracture of the fourth right metacarpal.  In order to overcome the presumption of regularity and shift the burden to VA to explain the results of VA medical examination reports, the Veteran must submit "clear evidence" indicating that the VA examiners erred in performing either of the VA medical examinations.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  

Reviewing each of the Veteran's assertions, the Board notes that Veteran claimed that the August 2006 VA medical examiner did not perform an adequate examination as he did not perform any of the required testing, to include dexterity and finger range of motion tests.  The Veteran also stated that the August 2006 VA medical examination report was inadequate because the VA examiner did not include the Veteran's reports of numbness, swelling, pain radiating up his arm, and weakness in the Veteran's hand and arm.  The Board notes that the August 2006 VA examiner's report is thorough in reporting the Veteran's accounts as the August 2006 VA examiner specifically noted the Veteran's reports of his symptoms, to include notations regarding weakness, numbness, and pain in his right arm.  Having noted the Veteran's reports, the VA examiner conducted the required tests to discover the severity of the Veteran's service-connected residuals of a fracture of the fourth right metacarpal, otherwise known as the ring finger.  The August 2006 VA examiner also included the required findings, to include those tests mentioned by the Veteran, allowing for the rating of his service-connected disabilities.  Therefore, his complaints indicating that the August 2006 VA examiner did not perform an adequate examination are not credible.  See Madden, 125 F.3d at 1481 (Fed. Cir. 1997); Ashley at 308-09; Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion); Butler, 244 F.3d at 1340 (stating that the presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  

Regarding the June 2011 VA medical examination report, the Veteran stated that the June 2011 VA examiner "was incorrect in his evaluation of the healing and strength of my right hand condition which affects my whole right side.  I live with the pain daily."  As will be detailed below, after reviewing all the record of evidence, the June 2011 VA examiner noted that the Veteran's fracture of the right fourth metacarpal had healed.  Having noted the Veteran's reports of numbness, tingling, and pain in his right arm, traveling to the fingers and up to the shoulder, based on a review of the entire record, the VA examiner found that the Veteran was experiencing symptoms of nonservice-connected carpal tunnel and cubital tunnel syndromes.  The Board notes that the June 2011 VA examiner specifically found that the Veteran's service-connected residuals of fracture of the right fourth metacarpal were not manifested by the radiating pain as described by him.  The June 2011 VA medical examination report is not inadequate merely because the Veteran does not agree with the VA examiner's findings.  

Of note, as will be explained below, the Board finds that the June 2011 VA examiner's findings, indicating that the Veteran did not experience arthritic symptomatology related to his service-connected right ring finger disability, are more probative than the August 2006 VA examiner's findings, indicating arthritis of the right hand related to the Veteran's service-connected right finger disability.  In so doing, the Board will note that the August 2006 VA examiner, unlike the June 2011 VA examiner, conducted his examination without benefit of a review of the claims file, did not specify the nature of his finding of "right hand arthritis," and did not indicate how the purported right hand arthritis was related to the service-connected right ring finger disability.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (finding that it was the Board's responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board was permitted to accept one medical opinion and reject others).  However, although the Veteran asserts otherwise, the Board finds that the August 2006 VA examiner performed the actual examination, to include all testing, in a proper manner.  As the respective August 2006 and June 2011 VA medical examination reports were written after interviews with the Veteran, examinations of the Veteran, and collectively contain findings regarding the severity of the Veteran's service-connected residuals of a fracture of the right fourth metacarpal supported by clinical data, the Board finds that the August 2006 and June 2011 medical examination reports are adequate for VA purposes.  

The Board notes that the Veteran was not provided with a VA examination nor has VA asked for an opinion regarding whether the Veteran is entitled to a TDIU.  The Veteran has only a single service-connected disability, specifically residuals of a fracture of the fourth right metacarpal, and VA has provided him with two VA medical examinations during the pendency of this appeal to determine the severity of that particular disability.  As will be explained below, having reviewed the evidence, the Board finds that the Veteran's service-connected residuals of a fracture of the fourth right metacarpal alone are not of such severity as to effectively preclude all forms of substantially gainful employment.  

The Veteran wrote in a March 2012 statement that his right hand, wrist, and elbow condition was getting worse as he now experienced pain in the whole right side of his body.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board notes that the Veteran is specifically service-connected only for residuals of a fracture of a finger, specifically the right fourth metacarpal, and not a disability of the entire right hand, the right elbow, or the right wrist.  As will be explained below, the June 2011 VA medical examination report contained detailed findings regarding the current orthopedic manifestations of the Veteran's residuals of a fracture of the right fourth metacarpal.  In this report, the June 2011 VA examiner found that the Veteran's reports of radiating pain, numbness, and tingling in the hand, wrist, and elbow were due to nonservice-connected carpal tunnel and cubital tunnel disorders.  The June 2011 VA medical examination report provides evidentiary information that specifically addresses the Veteran's current subjective complaints.  See 38 C.F.R. § 3.326.  Although the Veteran might be experiencing greater pain in his the right side of his body, the evidence indicates that such symptomatology is most likely due to nonservice-connected disabilities.  Therefore, a remand for an additional VA medical examination or opinion would serve no useful purpose, and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  The RO previously rated the Veteran's service-connected right ring finger disability under Diagnostic Code 5003-5227.  Diagnostic Code 5003 is used to denote the rating criteria for degenerative arthritis.  Diagnostic Code 5227 is used to denote the rating criteria used in the evaluation of ankylosis of the fourth metacarpal, also known as the ring finger.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides ratings for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a. 

In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2), following Diagnostic Code 5003, the 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5227, the sole and maximum evaluation of zero percent is assigned for favorable or unfavorable ankylosis of the (major or minor) ring or little finger.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5230, the sole and maximum evaluation of zero percent is assigned for favorable or limitation of motion of the (major or minor) ring or little finger.  38 C.F.R. § 4.71a.

Regardless of the criteria, when assigning a disability rating for an orthopedic disability, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

Pursuant to 38 C.F.R. § 4.59 (2011), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  Normally, a Veteran is competent to report the symptoms and impairments associated with a disability that are observable by a lay person.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's residuals of a fracture of the right fourth metacarpal because it is lay evidence or because it was reported by the Veteran.  See Kowalski, 19 Vet. App. at 171 (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of an increased or staged rating.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.





Increased Rating for Residuals of a Fracture
Of the Right Fourth Metacarpal

Rating Residuals of a Fracture of the Right Fourth Metacarpal Prior to August 21, 2006

For the increased rating period prior to August 21, 2006, the Veteran essentially contends that his service-connected right ring finger disability was manifested by symptomatology of greater severity than that contemplated by the assigned zero percent (noncompensable) rating.  The Veteran stated that he experienced pain in his right hand, related to his service-connected right ring finger disability, which made it difficult for him to perform tasks such as opening jars.

After a review of the evidence, both lay and medical, the Board finds that the Veteran's service-connected residuals of a fracture of the right fourth metacarpal were not manifested by symptomatology more nearly approximating that required for an increased (compensable) rating for the increased rating period prior to August 21, 2006 under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5227, and 5230.  For the increased rating period prior to August 21, 2006, the Board finds that the Veteran's residuals of a fracture of the fourth right metacarpal were not manifested by pain or any other notable symptomatology that would allow for a higher (compensable) rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (assigning a ten percent rating degenerative arthritis, established by X-ray findings, when there is no limitation of motion of the specific joint or joints that involve degenerative arthritis).

Reviewing the evidence for record, in a January 2001 VA treatment record, the Veteran reported experiencing right hand pain due to a right ulnar fracture during service.  After testing, the VA examiner diagnosed right hand pain of no identifiable pathology as the VA examiner was unable to recreate the pain in the clinic.  

In a January 2003 VA medical examination report, the Veteran reported experiencing flare-ups of symptoms in the right hand.  The Veteran stated that, during a normal day, the small finger of his right hand would give way and lock up while opening jars.  Upon inspection of the right wrist and hand, the January 2003 VA examiner noted no edema, swelling, or thenar atrophy.  Upon palpation, the VA examiner reported no synovial swelling and did not note any ganglions.  The examiner indicated that the Veteran was nontender over the fourth metacarpal length.  The examiner indicated decreased prominence on the prominence of the fourth and fifth metacarpal heads, as compared to the contralateral side.  Upper extremity vascular and neurological examinations were symmetric and intact.  A blanch test's findings were less than two centimeters.  The examiner noted no tethering adherence of extensor tendons, extensor tightness, muscle tightness, laxity, or subluxation.  An X-ray indicated a healed fourth metacarpal.  The diagnosis was of a healed fourth metacarpal of the right hand ring finger in acceptable angulation and alignment.  

Based on this evidence of record, for the increased rating period prior to August 21, 2006, the Board finds that the weight of the evidence indicates that the Veteran's residuals of a fracture of the right fourth metacarpal did not more nearly approximate those required for an increased (compensable) rating under any of the applicable Diagnostic Codes.  The Board particularly notes the results of the January 2003 VA medical examination report, in which the VA examiner indicated that an X-ray report showed that the fracture of the Veteran's right fourth metacarpal had healed without any noted residuals.  Although the Veteran reported experiencing pain in the right hand, both the January 2003 VA examiner and a previous January 2001 VA examiner indicated that the pain was not, in their judgment, related to the Veteran's service-connected right ring finger disability.  

Therefore, reviewing the applicable diagnostic codes, for the increased rating period prior to August 21, 2006, the Board notes that the evidence of record weighs against a finding of any symptomatology, to include pain, related to the Veteran's residuals of a fracture of the right fourth metacarpal.  In reviewing the applicable rating criteria, the Board notes that the maximum rating allowable under Diagnostic Codes 5227 and 5230 is zero percent (noncompensable).  Therefore, the Board could not grant the Veteran a compensable rating under either of those diagnostic codes even had the Veteran's right ring finger disability symptomatology more nearly approximated ankylosis or limitation of motion of the ring finger.  

In addition, for the increased rating period prior to August 21, 2006, the Board finds that the evidence of record weighs against an increased rating under any other diagnostic code utilized in rating finger or hand disorders under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-30.  Specifically, the Board finds that the that the Veteran's right ring finger disability, being asymptomatic during that period, did not cause limitation of motion of other digits of the right hand, interference with overall function of the right hand, or symptoms equivalent to partial amputation of the right ring finger.  Therefore, prior to August 21, 2006, the Board finds that an increased rating under other pertinent diagnostic criteria is not warranted.  

For the increased rating period prior to August 21, 2006, the Board finds that the Veteran's right ring finger disability symptomatology did not more nearly approximate the criteria required for a higher (compensable) rating under Diagnostic Code 5003, the criteria for rating degenerative arthritis.  Specifically, the Board notes that the evidence of record prior to August 21, 2006 does not indicate a diagnosis of degenerative arthritis of the right ring finger, supported by X-ray evidence, as required for a compensable rating under Diagnostic Code 5003.  
38 C.F.R. § 4.71a.  

The Board has noted the Veteran's reports of right hand pain during the increased rating period prior to August 21, 2006.  However, in VA testing, the Veteran was unable to reproduce the reported pain under clinical conditions; moreover, in the January 2003 VA medical examination report, the VA examiner noted that the Veteran's fracture of the right ring finger had fully healed and was asymptomatic.  Therefore, the weight of the evidence of record for the increased rating period prior to August 21, 2006 indicates that the Veteran's reports of pain in the right hand were not related to his service-connected right ring finger disability.  The evidence of record relating to the increased rating period prior to August 21, 2006 also does not indicate any functional loss of the fingers or hand due to the then-asymptomatic right ring finger disability, to include due to flare-ups, fatigability, incoordination, and pain on movement to allow for a compensable rating.  See DeLuca 8 Vet. App. at 206-07.  

For the reasons stated above, for the increased rating period prior to August 21, 2006, the Board finds that the criteria for an increased (compensable) for the residuals of a fracture of the right fourth metacarpal have not been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Rating Residuals of a Fracture of the Right Fourth Metacarpal from August 21, 2006

For the increased rating period from August 21, 2006, the Veteran essentially contends that his service-connected right ring finger disability was manifested by symptomatology of greater severity than that contemplated by the assigned 10 percent rating, assigned under Diagnostic Code 5003-5227.  38 C.F.R. § 4.71a.  During the period from August 21, 2006, the Veteran contends that he has experienced pain and numbness throughout the entire right side of his body due to his service-connected residuals of a fracture of the right fourth metacarpal.  

After a review of the evidence, both lay and medical, the Board finds that the criteria for an increased rating in excess of 10 percent have not been more nearly approximated for the Veteran's service-connected residuals of a fracture of the right fourth metacarpal for the increased rating period from August 21, 2006 under the applicable criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5227, and 5230.  Specifically the Board finds that his service-connected residuals of a fracture of the right fourth metacarpal were not manifested by degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

In an August 2006 VA medical examination report, the VA examiner did not note reviewing the claims file prior to writing his report.  The August 2006 VA examiner indicated that the Veteran reported experiencing pain in his right hand which had worsened since the most recent January 2003 VA medical examination.  He stated that, when he woke up each morning, fingers three through five would be numb and would lock up on him, and would give way if he were to carry something.  The Veteran stated that, due to this right ring finger disability, he had experienced pain located at the base of the right fifth finger for 23 years.  The Veteran stated that the pain would occur 15 times per day, lasting for one-tenth of an hour (approximately six minutes) each time.  The Veteran indicated that this pain would travel to the right forearm.  The Veteran stated that the characteristic of the pain was sharp in nature with tingling and numbness.  From 1 to 10 (10 being the worst pain), the Veteran indicated that the pain was an 8.  The pain could be elicited by physical activity, such as lifting, putting weight on the hand, or doing anything else with the hand, but could be relieved by Tylenol.  He was unable to work for multiple reasons, including his hand, knees, and ankles.  He reported experiencing intermittent pain and numbness in his right hand along the ulnar surface.  He stated that his functional impairment was an inability to use his right hand.  

Upon examination, the August 2006 VA examiner noted no scar present on the right hand.  Upon limitation of motion of the right wrist testing, the VA examiner reported dorsiflexion to 60 degrees with pain at 60 degrees, palmar flexion to 80 degrees with pain at 80 degrees, radial deviation to 20 degrees with pain at 20 degrees, and ulnar deviation to 45 degrees with pain at 45 degrees.  The VA examiner stated that joint function was additionally limited by pain after repetitive use, measuring an additional zero degrees.  The joint function of the right wrist was not limited by fatigue, weakness, lack of endurance, and incoordination upon repetitive use.  

Upon examination of the fingers of the right hand, the August 2006 VA examiner indicated that the Veteran could tie his shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  Upon examination of hand dexterity, the VA examiner noted that the right hand fingertips could approximate the proximal transverse crease of the palm.  With the thumb trying to oppose the fingers, the measurement between the tip of the right thumb and the tip of each finger was zero centimeters.  With the thumb trying to oppose the fingers, the measurement between the pad of the right thumb and each finger was zero centimeters.  The right hand strength was within normal limits.  Range of motions of fingers were noted to be normal.

The August 2006 VA examiner stated that the Veteran had good strength at the wrist, but definite pain with wrist movement.  The VA examiner noted no swelling, redness, or heat in the right wrist.  Upon X-ray examination, the VA examiner reported finding mild degenerative changes of the right hand, but did not define the nature of the degenerative changes, to include their locations.  The August 2006 VA examiner diagnosed degenerative arthritis of the right hand.  The VA examiner stated that the Veteran experienced pain at the right wrist due to tendonitis as well as degenerative arthritis of the right hand.  

In a November 2006 statement, included with his Notice of Disagreement, the Veteran stated that his service-connected right ring finger disability was "much worse" than as described in the August 2006 VA medical examination report.  He stated that he experienced symptoms not noted in the report, to include numbness, swelling, pain radiating up his arm, and others symptoms which made living uncomfortable and difficult.  His hand and arm were very weak also.  

In a September 2006 VA treatment record, the Veteran reported having right wrist pain, as well as aches and pains all over the body.  He stated that the right wrist pain had been acute over the previous 24 hours.  The pain did not refer or radiate from the right wrist.  The pain was constant and aggravated by movement, and had decreased his functioning, quality of life, physical activity, relationships with others, and emotions.  

In an April 2007 VA treatment record, the Veteran reported vague symptomatology of numbness in his right forearm that would sometimes travel up his arm to his right shoulder.  he stated that he was also dropping objects while trying to hold or carry them in his right hand, and the middle and ring fingers would go numb.  Upon nerve testing, a VA examiner noted electrodiagnostic evidence of a right median sensory peripheral neuropathy with slowing across the wrist consistent with carpal tunnel syndrome.  

In a January 2008 VA treatment record, the Veteran stated that he had experienced pain along his right side since an accident in his apartment approximately one week prior.  The Veteran stated that, while trying to move a table, he slipped, tried to grab the table, and, in the process, hurt himself.  He indicated that he had experienced pain in his entire right side since the accident.  He currently was experiencing chronic problems in his right side, with cramps in his right leg, which would also give out on him occasionally, and numbness in his right hand.  The diagnosis was musculoskeletal pain.  

In a July 2008 VA treatment record, specifically an occupational therapy consult, the Veteran stated that his whole right arm had been "messed up" since the April 2007 VA nerve testing.  Since the April 2007 testing, he had experienced pain in his entire right side, especially his shoulder, upper arm, wrist, and knee.  He indicated that the pain would go up his arm from his wrist, and his fingers would "lock up" at times and that his entire arm would "give out" without warning signs.  The Veteran stated that he had a wrist brace for his right wrist, but indicated that it was uncomfortable and that he could not work while wearing it.  

Upon testing, the VA examiner noted that the Veteran's strength in the right arm was 30 pounds, with 96 plus pounds being normal.  The Veteran stated that he was functional for fine motor skill, but also stated that he would drop objects with his right hand.  The diagnosis was multiple complaints of pain throughout the right upper and lower extremities, impaired range of motion of the shoulders, and impaired sensation of fine motor controls.  

In a January 2010 VA medical examination report, the Veteran reported experiencing symptoms related to diagnosed carpal tunnel syndrome such as numbness in the right shoulder and arm while performing household chores, lifting, and sleeping.  Upon examination, the January 2010 VA examiner noted no limitation of motion in any of the Veteran's fingers.  The VA examiner noted no decreased strength for pushing, pulling, and twisting, and no decreased dexterity for twisting, probing, writing, and expression.  An X-ray report indicated a healed fracture of the right fifth metacarpal and degenerative changes of the right third digit of the metacarpal phalangeal joint.  The VA examiner noted no soft tissue abnormalities.

At the January 2011 Board videoconference hearing, the Veteran said that he was having a difficult time sleeping on his right side.  The Veteran stated that he was having spasms related to his right ring finger disability into his knees and calves.  The Veteran stated that he had numbness, also related to his service-connected disability that went all the way to his neck and shoulder.  The Veteran stated that the first three to four fingers of his right hand would give way if he attempted to do manual work around the apartment and that he could not hold objects easily anymore.  The Veteran stated that he had difficulty in picking up coins and separating pieces of paper.  

In a February 2011 VA treatment record, the Veteran reported experiencing neck, shoulder, and right arm pain since the 1980s.   In listening to the Veteran report his medical history, the VA examiner noted that the Veteran was a poor historian.  Currently, the Veteran reported experiencing numbness and tingling in his right arm, and weakness in his right hand grip strength, causing him to drop objects.  The Veteran indicated that the pain radiated from his lower arm to his elbow and neck, with no exacerbating or relief factors.  The Veteran reported popping and clicking in his right shoulder.  He denied any injuries or trauma.  

Upon examination the February 2011 VA examiner noted mild crepitus in the Veteran's right shoulder.  The Veteran declined an EMG needle examination.  Having reviewed contemporaneous electrodiagnostic findings of focal right sensorimotor neuropathy about the right wrist, the VA examiner indicated that they were consistent with right carpal tunnel syndrome.  The VA examiner indicated that he could not comment regarding cervical radiculopathy because the Veteran declined an EMG needle examination.  

In a March 2011 VA treatment record, specifically a right wrist X-ray report, the VA examiner noted the Veteran's reports of right wrist pain and a remote prior fracture.  Upon examination of an X-ray report, the VA examiner found no acute fracture or dislocation of the right wrist.  

In a March 2011 VA treatment record, the Veteran sought assistance at a VA Medical Center's emergency department for pain in the right shoulder radiating to the right hand.  He had experienced this pain off and on for six months, but indicated that it had been constant for two months.  The diagnosis was a damaged nerve.  He stated that the pain decreased his function and quality of life, disrupted his sleep, caused disruption of physical activity, hurt his relationships with others, and caused difficulty with his emotions.  

In a March 2011 addendum to the March 2011 VA treatment record, a VA examiner noted that sensation was intact except at the dorsal side of the right hand, and all dorsal aspects of fingers on the right.  The Veteran's muscle strength was intact, and Phalen's and Tinels were negative.  The diagnoses were shoulder pain, and right carpal tunnel syndrome.  

In a June 2011 VA medical examination report, the VA examiner, in listing his credentials, reported having worked as a hand surgeon for the past 30 years and having taught hand surgery.  The VA examiner noted reviewing the claims file prior to writing the examination report.  The VA examiner also indicated that, as he found the Veteran to be a very poor lay historian, most of the information regarding the Veteran's medical history used in the examination report was obtained from the claims file and from previous examinations.

The June 2011 VA examiner noted that the Veteran reported experiencing numbness and pain beginning in 1986 which he had not experienced over the previous 15 years.  The Veteran indicated that, after service, he drove cars for a living.  He had not worked for at least five years because of depression, bad knees, bad ankles, and low back pain.  The Veteran reported experiencing pain radiating proximally from his elbow to his shoulder and distally into the ring and small fingers with numbness in those fingers.  He reported an overall decrease in strength and dexterity in the right hand, along with parsthesias, numbness, and tingling in the ring and small fingers.  

In reviewing the record of evidence, the June 2011 VA examiner noted the diagnosis of carpal tunnel syndrome.  The examiner also noted that the Veteran had a clinical diagnosis of ulnar neuropathy which was not felt to be documented by nerve conduction studies.  

Upon examination, the June 2011 VA examiner noted no objective evidence of pain in the hand.  The VA examiner reported normal extension of the DIP joint, the PIP joint, and the MP joint on all fingers.  The examiner found that the gap between each of the fingers and proximal transverse crease of the hand on maximal flexion of the finger was zero.  The examiner noted that there was no objective evidence of pain or additional limitation of motion upon repetitive motion of any of the fingers.  He also noted no amputation of a digit or part of a digit, no evidence of ankylosis of one or more digits, and no deformity of any digits.  The VA examiner indicated that there was subjective and objective evidence of decreased strength which the VA examiner stated was often associated with cubital tunnel syndrome.  The VA examiner also reported that the Veteran had subjectively indicated experiencing decreased dexterity for twisting, probing, writing, touching and expression.  The VA examiner noted that such symptomatology was often associated with carpal tunnel syndrome.  The examiner stated that the decrease in strength and decrease in dexterity were present upon examination and that the Veteran experienced decrease in pinch and grip strength.  The examiner noted that two point discrimination was five millimeters or less in all fingers of both hands.  Motor strength was grade five in both hands, including the intrinsic muscles innervated by the ulnar and median wrists.  The examiner noted that elbow motion was normal, but that the flexion test caused numbness and tingling down the ulnar aspect of the forearm into the right hand.  In reviewing the January 2010 X-ray report, the examiner noted a healed fracture of the right fifth metacarpal and degenerative changes of the right third digit of the metacarpal phalangeal joint.  No soft tissue abnormalities were present.  The examiner specifically noted that the Veteran's right hand fourth metacarpal bone had healed.  The examiner stated that the Veteran's right hand findings, indicating injuries to the fifth and third metacarpals, suggested other trauma whose origins were unknown; however, having reviewed the service treatment records, the examiner stated that such trauma was not present during active duty.  

The June 2011 VA examiner's diagnosis was an extra-articular fracture of the right fifth metacarpal, healed without residual.  

In a nerve examination, the June 2011 VA examiner noted that the Veteran reported a multifocal right upper extremity complaint, with a 1995 or 1996 date of onset, and gradual development of problems in the right hand including the usual carpal tunnel syndrome symptoms of night pain, dropping things, and numbness while driving.  The examiner indicated that the Veteran also reported experiencing pain characteristic of cubital tunnel syndrome with elbow pain, radiating to the shoulder and down to the forearm to the ring and small fingers.  The examiner noted that the Veteran was reporting intermittent numbness in the ring and small fingers.  

After an examination and a review of relevant treatment records, the June 2011 examiner diagnosed carpal tunnel syndrome, relatively quiescent at this time; and cubital tunnel syndrome of the right arm, causing elbow, shoulder, forearm, and small finger pain and numbness.  The examiner indicated that the Veteran was experiencing multifocal right upper compression at the wrist, causing decreased manual dexterity, weakness, fatigue, decreased strength in the upper extremity, and pain.  In diagnosing the Veteran's disorder, the June 2011 VA examiner stated that the Veteran's service-connected right ring finger fracture was a stable and healed injury that would not result in further change.

The June 2011 VA examiner noted that previous examiners had diagnosed "arthritis" of the right hand.  The examiner stated that it was unclear from where the diagnosis of "degenerative arthritis" arose.  The Veteran's X-rays showed very slight involvement of the right long MCP joint, but there was no significant arthritis.  The examiner stated that there was no arthritis secondary to or associated with the service-connected metacarpal fracture.  The examiner stated that, after a thorough physical examination and a review of the X-ray reports, he found that a diagnosis of arthritis was not applicable.  Many patients with carpal tunnel syndrome describe their symptoms of stiffness and a sensation of swelling, associated with a minor loss of sensation, as "arthritis."  This was the most probable explanation for the arthritis diagnosis.

Regarding the Veteran's right cubital tunnel syndrome, otherwise diagnosed as ulnar neuropathy at the elbow, the June 2011 VA examiner noted that a diagnosis of ulnar neuropathy had been made clinically, but that previous nerve conduction studies stated that ulnar neuropathy was not present.  The VA examiner noted that nerve conduction velocity above and below the elbow were both 58 - 59 m/s.  Although a positive study by most EMG criteria would involve a drop of 10 percent, the normal velocity in the upper arm is 80 - 90 m/s.  The VA examiner stated that this disorder was a compression of the ulnar nerve at the elbow and was totally unrelated to the Veteran's service-connected right fifth metacarpal fracture.  The VA examiner stated that the Veteran's cubital tunnel syndrome routinely produced elbow pain, pain in the ulnar forearm, weakness of grip, numbness, and tingling in the ring and small fingers, and pain radiating to the shoulder.  The VA examiner stated that this disorder was the Veteran's "main problem" at the present time and that he should be referred to the VA hand clinic or to neurosurgery for treatment if eligible.  

In a March 2012 statement, the Veteran indicated that his right hand, wrist, and elbow conditions were getting worse as he now experienced pain in the whole right side of his body.  

In a June 2012 statement, the Veteran stated that the June 2011 VA examiner "was incorrect in his evaluation of my healing and strength of my right hand condition which affects my whole right side.  I live with the pain daily."  

Having reviewed the evidence of record, for the increased rating period from August 21, 2006, the Board finds that the weight of the evidence indicates that the Veteran's residuals of a fracture of the right fourth metacarpal did not more nearly approximate those required for a higher rating.  In reviewing the applicable rating criteria, the Board notes that the maximum rating allowable under Diagnostic Codes 5227 and 5230 is zero percent (noncompensable).  Therefore, the Board could not grant the Veteran a higher rating under either of those diagnostic codes even had his right ring finger disability symptomatology more nearly approximated ankylosis or limitation of motion of the ring finger for the period from August 21, 2006.  

For the increased rating period from August 21, 2006, the Board finds that the Veteran's right ring finger disability symptomatology did not more nearly approximate the criteria required for a next higher 20 percent rating under Diagnostic Code 5003, the criteria for rating degenerative arthritis.  Specifically, the the Veteran's service-connected residuals of a fracture of the right fourth metacarpal were not manifested by symptomatology more nearly approximating degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  

In addition, for the increased rating period from August 21, 2006, the Board finds that the evidence of record weighs against an increased rating under any other diagnostic code utilized in rating finger or hand disorders under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-30.  Specifically, the Board finds that the Veteran's right ring finger disability did not cause limitation of motion of other digits of the right hand, interference with overall function of the right hand, or symptoms equivalent to partial amputation of the right ring finger.  Therefore, for the increased rating period from August 21, 2006, an increased rating under another diagnostic code utilized in rating finger or hand disorders under 38 C.F.R. § 4.71a is not warranted.  

As this is not a motion to reduce the Veteran's current rating, the Board notes that the Veteran's currently assigned 10 percent rating under Diagnostic Code 5003-5027, utilizing the criteria for degenerative arthritis, will not be disturbed.  However, from the record of evidence relating to the increased rating period from August 21, 2006, the Board finds that the Veteran's service-connected residuals of a fracture of the right metacarpal was not manifested by degenerative arthritis or any other symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board, as part of its duties, is to weigh the evidence of record and determine credibility).  

As noted above, the August 2006 VA examiner did not report reviewing the claims file prior to writing the examination report in which he diagnosed degenerative arthritis of the right hand.  The August 2006 VA examiner did not report in which parts of the right hand the Veteran had developed arthritis and how such arthritis was related to the Veteran's fourth right metacarpal fracture.  The VA examiner also did not explain these findings in light of the January 2001 VA treatment record and the January 2003 VA medical examination report, in which VA examiners reported that the Veteran's right ring finger disability was asymptomatic.  The August 2006 VA examiner also diagnosed tendonitis in the right wrist, based on the Veteran's reports of right wrist pain and a motion examination; however, the August 2006 VA examiner did not subsequently confirm the tendonitis diagnosis by performing X-rays.  The Board notes that, subsequent to that examination, VA examiners diagnosed the Veteran as having carpal tunnel syndrome of the right wrist; however, the record contains no treatment records or X-ray reports confirming the August 2006 VA examiner's diagnosis of right wrist tendonitis.  

By contrast, in the June 2011 VA medical examination report, the examiner noted reviewing the claims file, to include the August 2006 VA medical examination report, prior to making his conclusions, based, in part, on his experience as a specialist in hand surgery.  In reviewing the treatment records, the VA examiner noted that the most recent X-ray report, dated January 2010, showing a healed fracture of the right fifth metacarpal, degenerative changes of the right third digit of the metacarpal phalangeal joint, and no soft tissue abnormalities.  The examiner specifically noted that the Veteran's right fourth metacarpal bone had healed.  

Subsequently, noting that the August 2006 VA examiner had diagnosed "arthritis" of the right hand related to the Veteran's residuals of a fracture of the fourth metacarpal,  the June 2011 VA examiner stated that it was unclear from where the diagnosis of "degenerative arthritis" arose.  The Veteran's X-rays showed very slight involvement of the right long MCP joint, but that there was no significant arthritis in that region.  There was also no arthritis secondary to or associated with the service-connected fifth metacarpal fracture.  After a thorough physical examination and a review of the X-ray reports, the examiner found that a diagnosis of arthritis was not applicable.  Based on the Veteran's reported symptoms and his experience, the examiner stated that the Veteran's reports of arthritis symptoms were most likely related to the nonservice-connected carpal tunnel syndrome.  

The Board notes that the medical evidence contains X-ray reports dated January 2001, January 2003, and January 2010, showing that the Veteran's service-connected right fourth metacarpal fracture was fully healed.  In the August 2006 VA medical examination report, the VA examiner stated that an X-ray report showed that the Veteran had right hand arthritis, but did not explain the location of the arthritis in the hand or how the arthritis was related to the Veteran's service-connected fracture of the right fourth metacarpal.  Subsequently, the June 2010 VA examiner, having reviewed the entire record, noted the specific places in the hand where the Veteran had a healed fracture of the right fifth metacarpal and degenerative changes of the right third digit of the metacarpal phalangeal joint.  The June 2011 VA examiner specifically noted that these disorders were not productive of degenerative arthritis.  Noting the Veteran's the lack of arthritis confirmed by X-ray, his reported symptoms of stiffness and swelling, and the diagnosed carpal tunnel syndrome, the VA examiner reported that the Veteran's "arthritis" symptoms were most probably related to carpal tunnel syndrome.  The examiner also found that the Veteran had cubital tunnel syndrome of the right arm, causing his reported elbow, shoulder, forearm, and small finger pain and numbness.  

In summation, the August 2006 VA medical examination report, indicating arthritis of the right hand somehow related to the Veteran's service-connected right ring finger disability, does not contain specific information regarding the nature of the purported right hand arthritis, does not explain how the purported right hand arthritis was related to the Veteran's service-connected right ring finger disability, and does not mention other evidence of record indicating that the Veteran's service-connected right ring fracture had fully healed since service.  As the June 2011 VA examiner reviewed the claims file, performed a proper examination, and offered an opinion backed by clinical findings and supported by reasons consistent with the evidence, the Board finds that the June 2011 VA examiner's report, indicating that the Veteran did not have arthritis or any other symptomatology related to his fully healed service-connected right ring finger disability, has greater probative value in this matter than the August 2006 VA medical examination report.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

The Board has noted the Veteran's reports indicating that his service-connected right ring finger disability had caused pain all along his side.  However, the weight of the evidence, to include the June 2011 VA examiner's findings, indicate that such symptoms reported by the Veteran are related to carpal tunnel and cubital tunnel syndromes, and not the Veteran's service-connected right ring finger disability.  See Mittleider at 182.  The Board notes that, in an August 2008 rating decision, the RO denied service connection for carpal tunnel syndrome of the right upper extremity.  As the Veteran did not appeal this decision to the Board in a timely fashion, the August 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  The record indicates that the Veteran has never filed a claim for service connection for cubital tunnel syndrome, so it also is not service connected.  As neither carpal tunnel syndrome nor cubital tunnel syndrome are service-connected, the Board cannot consider the symptoms related to those disabilities in evaluating the Veteran's service-connected right ring finger disability. 

As the weight of the evidence indicates that the Veteran's right ring finger disability was asymptomatic during the increased rating period from August 21, 2006, the Board finds that the Veteran's right ring finger disability symptomatology did not more nearly approximate functional loss of the fingers or hand, to include due to flare-ups, fatigability, incoordination, and pain on movement to allow for an increased rating in excess of 10 percent.  See DeLuca at 206-07.  

As for the Veteran's statements indicating that his right ring finger disability, rather than carpal and cubital tunnel syndromes, have caused radiating numbness and pain during the increased rating period from August 21, 2006, the Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  However, in this case, the Board notes that the Veteran is contending that a right ring finger fracture, noted to be fully healed in the probative June 2011 VA medical examination report, is causing symptomatology throughout his entire right side.  In this case, VA examiners have found upon objective testing that the Veteran's reported right side pain is related to a neurological disorder, and the etiology of a neurological disorder is a complex medical etiological question because it deals with internal and largely unobservable processes of the body.  Although pain, numbness, and tingling symptomatology might be readily observed by a lay person, the etiology of a disorder characterized by radiating pain throughout a large part of the body is largely unseen if onset does not occur immediately after a precipitating injury.  In this instance, the Veteran has indicated that he developed radiating numbness and pain throughout his entire right side due to an in-service incident that occurred at some vague point after the Veteran fractured his right ring finger.  The Veteran is competent to relate observable symptoms of pain and numbness that he experienced at any time; yet, the Veteran is not competent to diagnose the etiology of a neurological disorder if he is claiming that it is due to the effects of a musculoskeletal finger injury that occurred a good deal prior to the onset of radiating pain throughout the entire arm.  Therefore, in this instance, the Veteran's opinion regarding the etiology of his radiating symptomatology is not competent.  

Moreover, the Board finds that the Veteran's reports of his medical history are not credible as the Veteran is a poor historian with admitted memory problems who has made inconsistent statements regarding his lay medical history throughout the record.  The Board notes that both the February 2011 and June 2011 VA examiners noted that the Veteran was a poor historian in reporting his medical history.  In support of the Veteran's noted failings as a lay historian, in a July 1999 SSA disability report, the SSA examiner noted that the Veteran appeared to have problems concentrating as well as memory loss as he was not able to recall any dates that he felt were correct.  In a December 1999 report for the Texas Rehabilitation Commission Disability Determination Service, the Veteran stated that he had trouble with his memory, focusing his attention, and concentrating.  In a September 2002 VA treatment record, a VA examiner noted that the Veteran's memory was intact, but that he reporting losing things and forgetting directions, possibly as a result of cognitive changes due to medical problems.  The Veteran stated that he had worked as a driver previously, but currently was unable to drive, as he would forget where he was going or the direction in which he was heading.  

Moreover, in the August 2006 VA medical examination report, the VA examiner reported providing the Veteran with a dexterity examination of the right hand and fingers.  In June 2007, the Veteran submitted a statement to VA indicating that he had not been provided with any dexterity examination during the August 2006 VA medical examination even though the results of the August 2006 dexterity examination were included in the examination report.  Subsequently, in an April 2007 VA treatment record, a VA examiner indicated providing the Veteran with a nerve examination to determine the nature of the Veteran's reported pain in his right arm.  After proper testing, the VA examiner diagnosed electrodiagnostic evidence of a right median sensory peripheral neuropathy with slowing across the wrist consistent with carpal tunnel syndrome.  Subsequently, in a January 2008 VA treatment record, the Veteran stated that he was experiencing pain not just in his right arm, but along his entire right side.  The Veteran reported that he had experienced this pain ever since an accident at his apartment one week prior during which he fell on his side while trying to move furniture.  However, in a subsequent July 2008 VA treatment record, specifically an occupational therapy consult, the Veteran stated that he actually had experienced the pain in his right side ever since the April 2007 VA neurological examination.  In a subsequent February 2011 VA treatment record, the Veteran reported experiencing neck, right shoulder, and right arm pain since the 1980s.  

The Board notes that the Veteran's statements regarding the provision of the August 2006 dexterity examination and the etiology of his right side pain are inconsistent with the evidence of record and the Veteran's own statements included in the record.  Moreover, he has admitted memory problems so severe that they affect his ability to work and, apparently, his ability to report his lay history to VA examiners.  Considering all this, the Board finds his lay statements regarding his medical history, to include the times of onset of his symptoms, are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

For the reasons stated above, for the increased rating period from August 21, 2006, the Board finds that the criteria for an increased rating in excess of 10 percent for the residuals of a fracture of the right fourth metacarpal have not been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's claim for an increased rating for residuals of a fracture of the fourth right metacarpal.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Regarding the Veteran's service-connected right ring finger disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right ring finger disability is specifically contemplated by the schedular rating criteria (Diagnostic Codes 5127, 5130, 38 C.F.R. § 4.71a).  The schedular rating criteria at Diagnostic Code 5127 and 5130 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion or ankylosis of the ring finger, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 206-07.  In this case, the schedular rating criteria specifically allows for the rating of disabilities of the ring finger, and no referral for extraschedular consideration is required.  

As the schedular evaluations contemplate the Veteran's levels of disability and symptomatology of the right ring finger disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the symptoms of the Veteran's right ring finger disability, the Board is not required to remand the issue of an increased rating for a right ring finger disability to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See also Bagwell, 9 Vet. App. at 337; Shipwash, 8 Vet. App. at 227.

Entitlement to TDIU
	
A TDIU claim may be granted where the schedular rating is less than total and the service-connected disabilities preclude a veteran from obtaining or maintaining substantially gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  VA regulations establish objective and subjective standards for an award of TDIU.  When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where a veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a). 

If these percentage requirements are not met, but a veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability, the case will be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b). 

The central inquiry is, "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, the Veteran does not meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for residuals of a fracture of the right fourth metacarpal, rated as noncompensable (zero percent) prior to August 21, 2006; and rated at 10 percent from August 21, 2006.  The threshold combined rating percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) has not been met for either increased rating period under appeal, as the combined rating percentage was zero percent prior to August 21, 2006; and 10 percent from August 21, 2006.  As the objective criteria are not met, the remaining question is whether the claim should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration because the Veteran's service-connected disability precludes the Veteran from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  Having reviewed the evidence of record, the Board finds that such referral is not necessary. 

As noted above, the Board finds that the weight of the evidence indicates that the Veteran's right ring finger disability is asymptomatic, as the healed fracture of the right ring finger has not been productive of any symptomatology either before or after August 21, 2006.  Although the Veteran has experienced pain and numbness in the right hand and right arm, the weight of the evidence indicates that such symptomatology is more likely attributable to nonservice-connected carpal and cubital tunnel syndromes.  

In support of his claim, the Veteran highlighted certain passages in a March 2002 SSA decision, granting SSA disability benefits due to a major depressive disorder with anxiety disorders and chronic pain.  The Veteran also highlighted passages stating that his combination of impairments had resulted in limitations involving handling, fingering, and pushing and pulling.  Yet, the Board notes that the March 2002 SSA administrative law judge only noted that the Veteran reported chronic pain and swelling in his knees and legs.  The Veteran's right ring finger disability was not noted as a definitive impairment.  

The Board also notes that, in a September 2002 VA treatment record, a VA examiner found the Veteran to be unemployable due to psychiatric disorders and undefined physical problems; however, the September 2002 VA examiner did not note that the Veteran could not work solely due to his right ring finger disability.

In a September 2006 income statement, the Veteran indicated that he was unable to work due to degenerative joint disease and clinical depression.  The Veteran did not define what degenerative joint disease of which he was speaking; moreover, the Veteran did not indicate that he was unemployable entirely due to his service-connected right ring finger disability.   

As noted above, the Board finds that the Veteran's service-connected right finger disability has been asymptomatic throughout both increased rating periods under appeal.  Moreover, throughout the record of evidence, the Board does not find any statement, other than those made by the Veteran, suggesting that the asymptomatic right ring finger disability caused the Veteran to be unable to secure and follow a substantially gainful occupation.

As the Board finds that the Veteran's only service-connected disorder is not productive of any significant or unusual symptomatology, a preponderance of the evidence demonstrates that the Veteran's service-connected disability does not preclude him from securing or following substantially gainful employment.  For this reason, the claim will not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration. 



ORDER

An increased rating for residuals of a fracture of the right fourth metacarpal in excess of zero percent (noncompensable) prior to August 21, 2006 is denied.

An increased rating for residuals of a fracture of the right fourth metacarpal in excess of 10 percent from August 21, 2006 is denied.

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.    



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


